DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ansari (US Pub. 2016/0277261).
Regarding claim 1, Ansari discloses a management system comprising:
an operation terminal configured to perform a remote operation of an equipment (par.042 “lights, garage doors and particularly, facilitating remote access to and management of home automation devices ..…. provides remote diagnostics and home network management…..enables remote control of smart devices in the home”); and 
a control device (par.069 Automation Controller Interface provides for updating the controller of existing devices…relaying device status from the endpoint device to the gateway appliance via the controller”) configured to receive an access request from the operation terminal (par.042 “provides remote web access to residential home gateways”) and transmit a request command to the equipment in response to reception of the access request (par.0171 “the user to control the various automation devices, it is important that these devices are monitored on a regular basis and the result of the monitoring is display to the user…….These controllers may communicate with the end point devices……the controller retires the command……”, par.0174 “the gateway appliance receives an indication from the user through any of the access methods to execute a particular command on a device”), wherein 
the operation terminal comprises a user interface configured to notify a user of information (par.0171 “there is no ACK/NACK received by the time the timer expires, then the gateway appliance alerts the user”, par.0175 “displays the message device not responding the user…..If the acknowledgement message is not received within the pre-set time period….displays the message “acknowledgement not received”) specifying an expiration timing of a response waiting timer (par.0174 “execute a particular command on a device…….waits for the acknowledgement message from the controller for a configurable preset period of time….maps the reason code to a user friendly message and displays the message….the message “unknown reason”) that defines a transmission interval or a reception interval of the request command (par.0172 “the gateway appliance polls all the controllers at a configurable time interval, e.g., 5 minutes”, par.0254 “the wait-timer by 5 seconds”).  
Regarding claim 6, Ansari discloses a management method comprising:
transmitting an access request from an operation terminal to a control device (par.012 “network signaling accessibility to a first gateway device by at least one remote device”); 
transmitting a request command from the control device to an equipment in response to reception of the access request (par.0174 “the gateway appliance receives an indication from the user through any of the access methods to execute a particular command on a device”); 
transmitting a response command from the equipment to the control device in response to reception of the request command (par.0171 “there is no ACK/NACK received by the time the timer expires, then the gateway appliance alerts the user”, par.0174 “execute a particular command on a device…….waits for the acknowledgement message from the controller for a configurable preset period of time….maps the reason code to a user friendly message and displays the message….the message “unknown reason”, par.0175 “displays the message device not responding the user…..If the acknowledgement message is not received within the pre-set time period….displays the message “acknowledgement not received”); and 
notifying a user of information specifying an expiration timing of a response waiting timer from the operation terminal (par.0175 “displays the message device not responding the user…..If the acknowledgement message is not received within the pre-set time period….displays the message “acknowledgement not received”), wherein 
the response waiting timer is a timer that defines a transmission interval or a reception interval of the request command (par.0172 “the gateway appliance polls all the controllers at a configurable time interval, e.g., 5 minutes”, par.0254 “the wait-timer by 5 seconds”).  
Regarding claim 7, Ansari discloses everything as claim 1 above.  More specifically, Ansari discloses an operation terminal comprising a transmitter (the Wi-Fi phones are inherently included with a transmitter via connection WAN and LAN, par.046-047 “a wireless network interface via a WiFi Lan access point”, “Wi-Fi phones……WAN and LAN networks”), a user interface (par.0206 “HTML GUI may be provided for the user to access”, par.0223 “All users of gateway appliance can use an interface such as a Web GUI”, par.0232 “remote devices….2026”).
Regarding claim 8, Ansari discloses everything as claim 1 above.  More specifically, Ansari discloses an operation terminal comprising a first transmitter, a first receiver (fig.1A, element 62 is inherently included a first transmitter, a first receiver), a second transmitter, a second receiver (fig.1A, element 56 is inherently included a transmitter, a receiver, par.045 “wireless card 56”). 

Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642